Citation Nr: 1450615	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-37 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011. A transcript of that hearing has been associated with the claims file. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R.               § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the hearing, the VLJ fully explained the issue on appeal and the VLJ and the Veteran's representative elicited testimony from the Veteran as to his pre-service, in-service, and post-service psychiatric history and treatment. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has any party identified any prejudice in the conduct of the Board hearing. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

In March 2012, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, an October 2014 Appellate Brief.




FINDINGS OF FACT

1. The probative evidence of record clearly and unmistakably demonstrates the Veteran had an acquired psychiatric disorder that preexisted service.
 
2. The probative evidence of record clearly and unmistakably demonstrates the Veteran's preexisting acquired psychiatric disorder did not undergo an increase in severity during service and was thus not aggravated by such service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 4.127 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant, prior to the initial adjudication of his claim, of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain. Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

In August 2005 and March 2007, before the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim. He was told that he needed to provide the names of persons, agency, or company who had additional records to help decide his claim. He was informed that VA would attempt to review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain VA treatment records, obtain service records, and obtain private treatment reports as indicated. He received additional notice in December 2009, and his claim was readjudicated by a January 2011 Supplemental Statement of the Case (SSOC), curing any procedural defect related to post-initial adjudication notice. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
 
There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

As to VA's duty to assist, the Veteran was afforded a VA psychiatric examination in April 2012 and the resulting VA opinion, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, and those of his family, is adequate to decide the claim. The Veteran has not indicated that he was seen regarding his psychiatric disorder(s) by any provider or at any time other than the treatment reflected in the current records on file. All identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained, including records related to the Veteran's claim for disability benefits from the Social Security Administration (SSA). The Board thus finds that VA has satisfied its duty to assist and that no additional assistance is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its prior remand directives. The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that the AMC obtained the Veteran's SSA records, afforded him an adequate VA examination, and issued a SSOC in October 2012. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For purposes of 3.303(b), where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014), including psychosis. Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). In addition, such may be presumed to have been incurred in or aggravated by service if it becomes manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

However, "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384 (2104). Thus, the Veteran's acquired psychiatric disorder, diagnosed during the appeal as depression, dysthymia, and dependent personality, has not been diagnosed as psychosis and is not a chronic disease listed under 38 C.F.R. § 3.309(a).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111. Thus, veterans are presumed to have entered service in sound condition as to their health. This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Personality disorders are not diseases or injuries for compensation purposes, and, except as provided in § 3.310(a) (2014), as secondary disabilities, disability resulting from them may not be service-connected. However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected. 38 C.F.R. § 4.127.

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his depression preexisted service, as he had attempted suicide on one occasion prior to his active duty, and that it continued during his active service and since that time. In a March 2008 statement, the Veteran claimed that he was suicidal before enlisting in the Army and had tried to shoot himself in the head and overdose with rubbing alcohol and amphetamines. He stated he still had a scar on top of his head from the shooting. 

Service treatment reports reflect no psychiatric abnormalities were found upon clinical evaluation during the Veteran's July 1967 entrance examination. He reported however, in a July 1967 Report of Medical History that he was shot in the head approximately four to five years ago at his grandmother's house and sustained a loss of the ear, which was repaired with plastic surgery. He also reported having broken his wrist after falling out of a tree. At this time, the Veteran did not report these were suicide attempts or related to depression. Physical examination in July 1967 revealed plastic repair of the right ear which was not considered disqualifying. 

In January 1968 the Veteran was seen on three occasions for mental hygiene consultations, at which time he reportedly wondered if he was "crazy" and was noted to appear rational and coherent but immature and impulsive. In August 1968, the Veteran was interviewed regarding his need to be in a hospital and he was diagnosed with passive aggressive personality and situational depression. Two days later, in August 1968, the Veteran was again provided a mental hygiene consultation and it was noted that he was less passive and resistant and displayed much more affect. He was diagnosed with depressive reaction, situational. On the same day, two more detailed reports were provided and indicated that the Veteran was counseled for a feared suicide attempt, he had psychiatric attention in a previous assignment in the states, and he reported a long disturbance over family problems. He was provided a provisional diagnosis of agitated depression and suicide threat, and was ultimately diagnosed in both reports with passive dependent personality with depression. At this time, the Veteran was recommended for separation. 

In a December 1968 Report of Medical History, the Veteran reported that his health was fair and he had a history of attempted suicide, frequent trouble sleeping, and depression or excessive worry. A December 1968 separation examination revealed no psychiatric abnormalities upon clinical evaluation. Both the December 1968 Report of Medical History and the December 1968 separation examination noted trouble sleeping, depression, a suicide attempt due to wife's illness, and he was diagnosed with passive dependent personality with depression while stationed in Korea in August 1968. 

VA outpatient treatment reports from February 1985 to January 2010 reflect that the Veteran was treated for depression and suicidal thoughts as early as January 1987 and diagnosed with suicidal ideation at this time. He was subsequently treated for and diagnosed with substance induced mood disorder, major depressive disorder/depressive disorder, major depression with psychotic features, dependent personality, personality disorder, and dysthymic disorder. The Veteran reported in February 2006 that his depression began in 1980 when his wife died accidentally and he reported in March 2006 that he had a history of intermittent depression in 1967 when he had several marital problems and suicide attempts and that depression increased when his wife died in 1980. These records also reflect that the Veteran has had treatment for alcohol and substance abuse concurrently with his psychiatric treatment as far back as January 1987, at which time he also admitted to cocaine use. 
In a March 2010 statement, the Veteran's daughter reported that her father had a mental disorder in which he could not deal with stressful, and some normal, situations and had tried to commit suicide a number of times. She reported that he did not now or in the past care for himself. His daughter also gave an account of the Veteran's mental state from his experience in the Army and how this explained the times he was absent without leave (AWOL). She also explained the Veteran's suicide attempts prior to his service in the Army and while in the Army. Finally, she reported that the Veteran's mother explained that he was also diagnosed as a child with a mental development issue. 

In a March 2010 statement, the Veteran's mother reported that the Veteran had a mental illness since his childhood and was always in a depressed state. She also reported the Veteran had suicidal tendencies at an early age and attempted suicide on several occasions as a teenager, from jumping out of a tree and shooting himself. She reported that being drafted into the Army, with his state of mind and not getting help with the problem, exacerbated his already horrible state of mind and worsened his mental health.

At the time of the October 2011 Board hearing, the Veteran asserted that he was unable to take his wife to Korea with him during service and such caused him stress and marital strife, and he was not performing his duties well and was AWOL on a number of occasions. He reported resultant depression, and asserted that such continued after his discharge from service. He described his pre-service and post-service difficulties and reported that he self-treated his symptoms with substance abuse after service.

On VA examination in April 2012, the Veteran was diagnosed with depressive disorder, polysubstance abuse in remission, and personality disorder. The examiner reported that he had reviewed the claims file. The examiner opined that the Veteran's claimed condition clearly and unmistakably preexisted service. The examiner reasoned that the Veteran stated to him that he had problems with substance abuse, unhealthy peer group associations, and serious suicide attempts prior to service, and that his account of his unstable relationship with his wife, his manipulative self-harm, and his report of an unstable family life is consistent with a personality disorder, which is by definition, a longstanding pattern of behavior. As evidence in support of this conclusion, the examiner cited the Veteran's pre-service self-harm from a fall from a tree and a gunshot wound, and his mother's statements that he had "mental illness" and developmental problems, with suicide attempts, prior to service. The examiner noted that the Veteran was diagnosed with a personality disorder during service and his depression at that time was described as situational; and noted that a VA treatment provider, in February 2008, reported that they could not get a history of endogenous depression outside of periods of during drug use, homelessness, or marital strife. 

The examiner also opined that the Veteran's claimed condition, which clearly and unmistakably preexisted service, was clearly and unmistakably not aggravated beyond the natural progression of the disease by service. The examiner reasoned that the Veteran made a suicidal gesture during service, and such is consistent with the actions of someone with a dependent personality disorder and very poor coping skills, and that his account of his pre-service suicide attempts was also consistent with a person with poor coping skills and who is under stress. He thus concluded that given that the Veteran made suicidal gestures before, during, and after service, it is unlikely that the Veteran's psychiatric disorder obviously and manifestly, or clearly and unmistakably, increased in severity during service. 

The examiner further opined that there was no evidence of a superimposed psychiatric condition, and reasoned that given the Veteran's coping limitations and the nature of his personality disorder and substance abuse, it is likely that any stress would have caused him distress, and that his problems with reactive depression did "co-occur" with his personality disorder and substance abuse, but predated his service. 

Here, the medical opinion by the VA examiner that the Veteran's acquired psychiatric disorder clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated beyond the natural progression of the disease is probative evidence in the present appeal. The opinion was offered by a competent party and is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusions. Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

To the extent that the Veteran and his mother have offered their own opinions that his preexisting acquired psychiatric disorder was aggravated by service, the Board finds that such statements are not probative evidence in the present appeal. The Veteran is competent to describe his pre-service, in-service, and post-service psychiatric symptoms, and the Veteran's mother is competent to report as to what she observed of the Veteran's pre-service, in-service, and post-service psychiatric symptoms. There is no evidence that the Veteran and his mother are not credible in this regard. Layno, 6 Vet. App. at 470. However, the Veteran's statements, and those of his mother, asserting that his preexisting acquired psychiatric disorder was aggravated by service, are not competent. The Board finds that the question regarding whether the Veteran's preexisting acquired psychiatric disorder was aggravated by service to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). There is no evidence that the Veteran or his mother have the requisite training, knowledge, or experience to determine if the stress of service permanently aggravated a preexisting acquired psychiatric disorder beyond the natural progression of the disease. 








(Continued on the next page)
In sum, there is no positive probative evidence to support the conclusion that the Veteran's acquired psychiatric disorder, including depression, which preexisted service, was aggravated beyond the natural progress therein, or that there is a disability resulting from a mental disorder that is superimposed upon a personality disorder such that service connection is warranted. The Board has considered the doctrine of the benefit-of-the-doubt under 38 U.S.C.A. § 5107 and 38 C.F.R.           § 3.102, but it does not find that the evidence is of such approximate balance as to warrant its application. Accordingly, the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression, is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


